Citation Nr: 1644408	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

 1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood swings, Alzheimer's, and dementia. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1943 to December 1945.  Regrettably, the Veteran died in January 2012.  The appellant is the Veteran's surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Board found that the appellant filed her request for substitution less than one year after the date of the Veteran's death and the RO had subsequently determined that the appellant was a proper substitute claimant for the Veteran.  In that decision, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for ischemic heart disease.  In June 2015, the RO issued a statement of the case.  However, the appellant did not perfect an appeal as to that issue.  Therefore, the issue of entitlement to service connection for ischemic heart disease is no longer on appeal.  In that regard, the Board notes that the October 2015 Board decision did not list the issue of entitlement to service connection for ischemic heart disease as an issue before the Board at that time.  

The Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities, as well as Alzheimer's and dementia.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has not been shown to have had an acquired psychiatric 
disorder that manifested in service or that was causally or etiologically related to his military service, and there is no evidence of a psychosis within one year of separation from service.

2.  The most probative evidence establishes that the Veteran has not been shown to have had PTSD, in accordance within the applicable VA regulation.

3.  The most probative evidence establishes that the Veteran has not been shown to have had diabetes mellitus.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2015).

2.  The criteria for a grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304  (2015).

3.  The criteria for a grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120  (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in May 2011, prior to the initial decision on the claims in October 2011.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the May 2011 notice letter of what information and evidence was necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and military personnel records and all identified, available, and relevant post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal.  In fact, in a March 2016 written submission, the appellant stated that she could not retrieve any documents related to the Veteran's appeal because his treating physician had died two years ago. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Unfortunately, in this case, the Veteran died before he could be afforded an opportunity to appear for VA examinations.  Moreover, for the reasons discussed below, the Board finds that there is no injury, disease, or event to which a current acquired psychiatric disorder could be related.  As such a VA opinion is not warranted here.  Id. at 81 (providing that a VA examination or opinion is warranted when, among other things, evidence establishes that that an event, injury, or disease occurred in service); see also 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517  (2004).  Finally, for the reasons discussed below, the Board finds that the evidence does not establish that the Veteran had a current diagnosis of diabetes mellitus and PTSD during the pendency of the appeal and, therefore, a VA opinion regarding these diagnoses is not warranted.  McLendon, 20 Vet.App. at 81.  

As previously noted, the Board remanded the case in October 2015.  The Board finds that there was substantial compliance with the remand, which directed, in pertinent part, that the RO secure all the Veteran's VA treatment records up until the time of his death.  See Stegall v. West, 11 Vet. App. 268, 271  (1998). 

The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. She has been provided ample opportunity to present evidence and argument in support of her claims.  All relevant evidence necessary for an equitable disposition of the appellant's appeal of these issues has been obtained, and the case is ready for appellate review.  The Board finds that all due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103  (2015).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As psychoses is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128   (1997).  

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

I.  Acquired Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the service connection is not warranted for an acquired psychiatric disorder to include, mood swings, Alzheimer's, and dementia.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  In fact, his December 1945 separation examination found that the Veteran was physically qualified for discharge and required neither treatment nor hospitalization.  Moreover, the evidence does not show that he was diagnosed with such a disorder within close proximity thereto.  Indeed the Veteran's post-service medical records, primarily VA treatment records, do not document any complaints or treatment for a psychiatric disorder until many decades after his military service. A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the Veteran and the appellant have not contended that the Veteran's psychiatric disorder had manifested in service.

In addition to the lack of evidence showing that a psychiatric disorder manifested during active service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran has not identified any cause or symptoms in service.  In that regard, the Board acknowledges that the Veteran stated that he was on the USS Quincy when it sunk during battle in 1942.  However, in a June 2013 VA Memorandum, regarding a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD, it was noted, among other things, that the USS Quincy (CA-39) sank in the Battle of Savo Island in the early morning of August 9, 1942, which occurred before the Veteran was on active duty, and the USS Quincy (CA-71), which was the ship that the Veteran was assigned to, was not commissioned until December 1943.  

Accordingly, the Board finds that there is no injury, disease, or event to which a current disorder could be related.  Therefore, the Board finds that a psychiatric disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder. Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a psychiatric disorder is not warranted.

II. PTSD and Diabetes mellitus 

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus and PTSD. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is insufficient evidence that the Veteran met the threshold criterion for service connection of a current disability regarding diabetes mellitus and PTSD.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA treatment records dated from June 2003 to January 2012 do not show that the Veteran had been diagnosed as having diabetes mellitus and PTSD at any point during the appeal period.  In fact, the record shows that the Veteran consistently had negative PTSD screens.  Moreover, his problem list of diagnoses did not include diabetes mellitus.  Because the evidence does not establish that the Veteran had a current diagnosis of diabetes mellitus and PTSD during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for these disorders.  

While the Veteran and the appellant are competent to provide testimony or statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70  (1994).  The Board must determine on a case by case basis whether a Veteran's particular disorder is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011).  In this case, the record does not show, nor does the appellant contend, that she or the Veteran had specialized education, training, or experience that would qualify them to render a medical diagnosis related to diabetes mellitus and PTSD.  The issues in this case are outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353  (Fed. Cir. 2014).  Moreover, the appellant has never reported that any medical professional has told her that the Veteran had been diagnosed as having had diabetes mellitus or PTSD during the pendency of the appeal.

Thus, the Board finds that the remaining questions of whether the disorders manifested in service or are otherwise related thereto are not relevant in this case. 

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, mood swings, Alzheimer's, and dementia, is denied. 

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


